Citation Nr: 9920735	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-27 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether there was clear and unmistakable error in the rating 
decisions of March and April 1980 which denied service 
connection for a nervous condition.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in December 1996.  The statement 
of the case was issued in June 1997.  A substantive appeal 
was received in June 1997.

The Board notes that by rating action in March 1996, service 
connection was granted for post-traumatic stress disorder 
(PTSD), evaluated as 50 percent disabling from December 28, 
1995.  The veteran submitted a notice of disagreement with 
the effective date of the grant of service connection for 
PTSD.  By rating action in April 1997, an earlier effective 
date of December 28, 1994 for PTSD was granted.

The Board also notes that by rating action in November 1997, 
the RO granted a 20 percent evaluation for service connected 
residuals of a sprain of the cervical spine, effective from 
December 9, 1996.  He was notified and furnished appellate 
rights but has not filed a notice of disagreement to this 
determination.


FINDINGS OF FACT

1.  By rating decisions dated in March and April 1980, 
entitlement to service connection for a nervous condition was 
denied.

2.  The veteran did not file a substantive appeal from the 
March or April 1980 rating decisions and they became final.

3.  The March and April 1980 rating decisions were supported 
by the evidence then of record and consistent with VA laws 
and regulations then in effect.


CONCLUSION OF LAW

The final March and April 1980 rating actions which denied 
service connection for a nervous condition were not clearly 
and unmistakably erroneous. 38 C.F.R. §§ 3.104(a), 3.105(a) 
(1998)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has asserted that there was clear and 
unmistakable error (CUE) in both the March and April 1980 
rating actions which denied service connection for a nervous 
condition because the evidence of record at the time showed 
that the veteran was actually suffering from PTSD, for which 
service connection was granted in March 1996.  The veteran 
also asserts that the RO breached the duty to assist the 
veteran in developing his claim, to include the failure to 
afford him a compensation examination.  The evidence of 
record at the time of the March and April 1980 rating actions 
may be summarized as follows.

The service medical records are completely negative for 
complaints, findings or a diagnosis of a psychiatric disorder 
during service.  

In February 1980, the veteran submitted a claim for service 
connection for a nervous condition, which he asserted started 
during combat in Vietnam.  

By rating action in March 1980, the RO denied entitlement to 
service connection for a nervous condition.  The veteran was 
notified of that determination and of his appellate rights by 
letter dated in April 1980.  

A February 1980 statement of Richard M Smith, Ph.D., 
indicated that the veteran had been seen at the Mental Health 
Services Clinic for the previous several weeks.  It was noted 
that the veteran had been experiencing very high levels of 
psychological stress and tension in relationship to his 
combat experiences.  It was his opinion that the veteran had 
a nervous condition related to service.

By rating action in April 1980, the RO confirmed the previous 
denial of service connection for a nervous condition.  The 
veteran was notified of that determination by letter dated in 
April 1980.  

The veteran submitted a notice of disagreement with the April 
1980 decision.  A statement of the case, which addressed both 
the March and April 1980 rating decisions, was issued in May 
1980.  The veteran was advised of the need to file a 
substantive appeal.  The veteran did not submit a substantive 
appeal and, as a result, those decisions are final. 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has set forth a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error. Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made. Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Under the applicable laws and regulation in effect at the 
time of the March and April 1980 rating decisions, service 
connection will be granted for a disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (formerly § 310) (West 1976); 38 
C.F.R. § 3.303 (1979).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1979).  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation in service and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b) (formerly 354(b)) (West 1976); 
38 C.F.R. § 3.304(d) (1979).

After a full review of the record, including consideration of 
the contentions of the veteran and his representative, the 
Board concludes that the RO did not commit CUE in the March 
and April 1980 rating decisions, when it denied the veteran's 
claim for service connection for a nervous condition.  The 
evidence of record at the time of the March and April 1980 
rating decisions showed that there was no evidence of the 
onset of a psychiatric disorder during the veteran's active 
service.  The February 1980 statement of Dr. Smith notes that 
the veteran served in Vietnam and indicated that he has a 
nervous condition which he related to the veteran's service.  
However, Dr. Smith's statement does not include a diagnosis 
of a psychiatric disorder for which service connection could 
be granted.  The veteran asserts that the evidence at the 
time of those decision showed, in effect, that he was 
suffering from PTSD.  However, there was no evidence of 
record showing a diagnosis of PTSD at the time of those 
decisions.  

The March and April 1980 rating actions were based upon the 
review of the evidence of record at that time.  The RO 
determined that entitlement to service connection was not 
warranted as it was not shown that a nervous condition had 
its onset in service.  The veteran argues in effect that the 
RO failed to review the medical evidence of record and 
incorrectly concluded that no disability, including PTSD, was 
present.  While the veteran may disagree with the RO's 
assessment, such disagreement does not constitute a viable 
claim of error as defined by the Court in Russell and Fugo.  
The correct facts, as they were known at the time, were 
before the RO when it denied the claim in March and April 
1980.  The veteran's current argument is no more than a 
simple disagreement with how the RO weighed and evaluated the 
facts, and such does not show clear and unmistakable error.  
The RO ignored neither the facts nor the law; it committed no 
undebatable error; and the Board holds that the March and 
April 1980 RO decisions was not based on CUE.

The veteran also asserts that the RO in 1980 breached the 
duty to assist by failing to give the veteran a compensation 
examination regarding the claimed psychiatric disorder. The 
Court has specifically noted that a breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 
Therefore, the veteran's assertions regarding the duty to 
assist cannot be the basis for a finding of CUE by the RO in 
the March and April 1980 decisions.

Based on the foregoing, the Board concludes that the March 
and April 1980 rating actions were reasonably supported by 
the evidence then of record and that the RO did not commit 
CUE when it denied the veteran's claim for service connection 
a nervous condition.




ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

